
	
		II
		110th CONGRESS
		1st Session
		S. 698
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Durbin (for himself,
			 Mr. Hagel, and Mr. Warner) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand and
		  enhance educational assistance for survivors and dependents of
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Survivors Education
			 Enhancement Act of 2007.
		2.Expansion and
			 enhancement of educational assistance for survivors and dependents of
			 veterans
			(a)Termination of
			 durational limitation on use of educational assistance and restatement of
			 continuing requirements
				(1)In
			 generalSubsection (a) of section 3511 of title 38, United States
			 Code, is amended to read as follows:
					
						(a)(1)Notwithstanding any
				other provision of this chapter or chapter 36 of this title, any payment of
				educational assistance described in paragraph (2) shall not be charged against
				the entitlement of any individual under this chapter.
							(2)The payment of educational assistance
				referred to in paragraph (1) is the payment of such assistance to an individual
				for pursuit of a course or courses under this chapter if the Secretary finds
				that the individual—
								(A)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 688,
				12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or of being
				involuntarily ordered to full-time National Guard duty under section 502(f) of
				title 32; and
								(B)failed to receive credit or training
				time toward completion of the individual’s approved educational, professional,
				or vocational objective as a result of having to discontinue, as described in
				subparagraph (A), the course
				pursuit.
								.
				(2)Conforming
			 amendmentsSuch title 38 is further amended as follows:
					(A)In section 3511,
			 by amending the heading to read as follows:
						
							3511.Treatment of
				certain interruptions in pursuit of programs of
				education
							.
					(B)In section
			 3532(g)—
						(i)in
			 paragraph (1), by striking paragraph (3) and inserting
			 paragraph (2);
						(ii)by
			 striking paragraph (2); and
						(iii)by
			 redesignating paragraph (3) as paragraph (2).
						(C)By striking
			 section 3541 and inserting the following new section:
						
							3541.Special restorative
				training
								(a)The Secretary
				may, at the request of an eligible person—
									(1)determine whether
				such person is in need of special restorative training; and
									(2)if such need is
				found to exist, prescribe a course that is suitable to accomplish the purposes
				of this chapter.
									(b)A course of
				special restorative training under subsection (a) may, at the discretion of the
				Secretary, contain elements that would contribute toward an ultimate objective
				of a program of
				education.
								.
					(D)In section
			 3695(a)(4), by striking 35,.
					(b)Extension of
			 Delimiting Age of Eligibility for DependentsSection 3512(a) of
			 such title, is amended by striking twenty-sixth birthday each
			 place it appears and inserting thirtieth birthday.
			(c)Amount of
			 Educational Assistance
				(1)In
			 generalSection 3532 of such title is amended to read as
			 follows:
					
						3532.Amount of
				educational assistance
							(a)The aggregate
				amount of educational assistance to which an eligible person is entitled under
				this chapter is $80,000, as increased from time to time under section 3564 of
				this title.
							(b)Within the
				aggregate amount provided for in subsection (a), educational assistance under
				this chapter may be paid for any purpose, and in any amount, as follows:
								(1)A program of
				education consisting of institutional courses.
								(2)A full-time
				program of education that consists of institutional courses and alternate
				phases of training in a business or industrial establishment with the training
				in the business or industrial establishment being strictly supplemental to the
				institutional portion.
								(3)A farm
				cooperative program consisting of institutional agricultural courses
				prescheduled to fall within 44 weeks of any period of 12 consecutive months
				that is pursued by an eligible person who is concurrently engaged in
				agricultural employment that is relevant to such institutional agricultural
				courses as determined under standards prescribed by the Secretary.
								(4)A course or
				courses or other program of special educational assistance as provided in
				section 3491(a) of this title.
								(5)A program of
				apprenticeship or other on-job training pursued in a State as provided in
				section 3687(a) of this title.
								(6)In the case of an
				eligible spouse or surviving spouse, a program of education exclusively by
				correspondence as provided in section 3686 of this title.
								(7)Special
				restorative training as provided in section 3542 of this title.
								(c)If a program of
				education is pursued by an eligible person at an institution located in the
				Republic of the Philippines, any educational assistance for such person under
				this chapter shall be paid at the rate of $0.50 for each dollar.
							(d)(1)Subject to paragraph
				(2), the amount of educational assistance payable under this chapter for a
				licensing or certification test described in section 3501(a)(5) of this title
				is the lesser of $2,000 or the fee charged for the test.
								(2)In no event shall payment of
				educational assistance under this subsection for such a test exceed the amount
				of the available entitlement for the individual under this
				chapter.
								.
				(2)Conforming
			 amendmentsTitle 38, United States Code, is amended as
			 follows:
					(A)By striking
			 section 3533 and inserting the following new section:
						
							3533.Tutorial
				assistanceAn eligible person
				shall, without any charge to any entitlement of such person to educational
				assistance under section 3532(a) of this title, be entitled to the benefits
				provided an eligible veteran under section 3492 of this
				title.
							.
					(B)Section 3534 is
			 repealed.
					(C)In section
			 3542—
						(i)in
			 subsection (a), by striking computed at the basic rate and all
			 that follows through the end of the subsection and inserting a period;
			 and
						(ii)in
			 subsection (b), by striking an educational assistance allowance
			 and inserting educational assistance.
						(D)In section
			 3543(c)—
						(i)in
			 paragraph (1), by adding and at the end;
						(ii)by
			 striking paragraph (2); and
						(iii)by
			 redesignating paragraph (3) as paragraph (2).
						(E)In section 3564,
			 by striking rates payable under sections 3532, 3534(b), and
			 3542(a) and inserting aggregate amount of educational assistance
			 payable under section 3532.
					(F)In section
			 3565(b), by striking paragraph (1) and inserting the following new paragraph
			 (1):
						
							(1)educational
				assistance payable under section 3532 of this title, including the special
				training allowance referred to in subsection (b)(7) of such section, shall be
				paid at the rate of $0.50 for each dollar;
				and
							.
					(G)In section
			 3687—
						(i)in
			 subsection (a)—
							(I)in the matter
			 preceding paragraph (1), by striking or an eligible person (as defined
			 in section 3501(a) of this title); and
							(II)in the flush
			 matter following paragraph (2), by striking chapters 34 and 35
			 and inserting chapter 34;
							(ii)in
			 subsection (c), by striking chapters 34 and 35 and inserting
			 chapter 34; and
						(iii)in subsection
			 (e), by striking paragraph (3) and inserting the following new paragraph
			 (3):
							
								(3)In this subsection, the term
				individual means an eligible veteran who is entitled to monthly
				educational assistance allowances payable under section 3015(e) of this
				title.
								.
						(d)Other
			 Conforming AmendmentsTitle 38, United States Code, is further
			 amended as follows:
				(1)In section 3524,
			 by striking the educational assistance allowance each place it
			 appears and inserting educational assistance.
				(2)In section
			 3531—
					(A)in the heading,
			 by striking allowance;
					(B)in subsection
			 (a), by striking an educational assistance allowance and
			 inserting educational assistance; and
					(C)in subsection
			 (b), by striking allowance.
					(3)In section
			 3537(a), by striking additional.
				(e)Clerical
			 AmendmentsThe table of sections at the beginning of chapter 35
			 of such title is amended as follows:
				(1)By striking the
			 item relating to section 3511 and inserting the following new item:
					
						
							3511. Treatment of certain interruptions
				in pursuit of programs of
				education.
						
						.
				(2)By striking the
			 items relating to section 3531, 3532, and 3533 and inserting the following new
			 items:
					
						
							3531. Educational assistance.
							3532. Amount of educational
				assistance.
							3533. Tutorial
				assistance.
						
						.
				(3)By striking the
			 item relating to section 3534.
				(4)By striking the
			 item relating to section 3541 and inserting the following new item:
					
						
							3541. Special restorative
				training.
						
						.
				(f)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
				(2)Annual
			 adjustments for fiscal year 2008Notwithstanding the effective
			 date under paragraph (1) of the amendment to section 3564 of title 38, United
			 States Code, made by subsection (c)(2)(E), the Secretary of Veterans Affairs
			 shall make the first increase in the aggregate amount of educational assistance
			 under section 3532 of such title as required by such section 3564 (as so
			 amended) for fiscal year 2008.
				
